Judgment as resettled in all respects unanimously affirmed, with costs, save that the words “in accordance with ” be substituted for the words “ and containing all the terms and provisions of said Third Avenue Transit Plan except as expressly modified by ” in paragraph (2) of the resettled judgment, and that the words “in accordance with” be substituted for the words “which shall contain all the terms and provisions of said Third Avenue Transit Plan except as expressly modified by” in the final paragraph of said resettled judgment. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ. [189 Misc. 892.] [273 App. Div. 759.]